      Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 1 of 9



 1 AHDOOT & WOLFSON, PC                              LEVIN SEDRAN & BERMAN LLP
   Tina Wolfson (CA 174806)                          Keith J. Verrier (pro hac vice)
 2 Robert Ahdoot (CA 172098)                         Austin B. Cohen (pro hac vice)
                                                     510 Walnut Street, Suite 500
 3 Theodore W. Maya (CA 223242)                      Philadelphia, PA 19106-3997
   Rachel Johnson (CA 331351)                        Telephone: 215-592-1500
 4 2600 West Olive Avenue, Suite 500                 kverrier@lfsblaw.com
   Burbank, CA 91505                                 acohen@lfsblaw.com
 5 Telephone: 310-474-9111
   twolfson@ahdootwolfson.com
 6 rahdoot@ahdootwolfson.com
   tmaya@ahdootwolfson.com
 7 rjohnson@ahdootwolfson.com

 8 SCOTT+SCOTT
   ATTORNEYS AT LAW LLP
 9 David R. Scott (pro hac vice forthcoming)
   Kristen M. Anderson (CA 246108)
10 The Helmsley Building
   230 Park Avenue, 17th Floor
11 New York, NY 10169
   Telephone: 212-233-6444
12 david.scott@scott-scott.com
   kanderson@scott-scott.com
13
   [Additional counsel on signature page.]
14
                              UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
16
                                                    Case No. 20-CV-08570-LHK
17 MAXIMILIAN KLEIN, et al.,
                                        Plaintiffs, ADVERTISER PLAINTIFFS’
18                                                  RESPONSE IN SUPPORT OF
           vs.                                      MOTION FOR APPOINTMENT OF
19                                                  INTERIM CO-LEAD COUNSEL AND
                                                    EXECUTIVE COMMITTEE TO
20 FACEBOOK, INC.,                                  REPRESENT PROPOSED
                                        Defendant.  ADVERTISER CLASS
21
                                                     Date: March 18, 2021
22                                                   Time: 1:30 p.m.
                                                     Courtroom: 8
23
                                                     Case No. 20-CV-08721-LHK
24 VICKIE SHERMAN, et al.,

25                                     Plaintiffs,

26        vs.

27 FACEBOOK, INC.,

28                                     Defendant.

      ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
            COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                       CASE NO. 20-CV-08570-LHK
      Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 2 of 9



 1 RACHEL BANKS KUPCHO,
                                                     Case No. 20-CV-08815-LHK
 2                                    Plaintiffs,
 3        vs.
 4 FACEBOOK, INC.,

 5                                    Defendant.
 6 JESSICA L. LAYSER,
                                                     Case No. 21-CV-00337-LHK
 7                                    Plaintiffs,
 8        vs.
 9 FACEBOOK, INC.,

10                                    Defendant.
11 AFFILIOUS, INC., et al.,
                                                     Case No. 20-CV-09217-LHK
12                                    Plaintiffs,
13        vs.
14 FACEBOOK, INC.,

15                                    Defendant.
16
     DEBORAH DAMES, et al.,                          Case No. 20-CV-08817-LHK
17
                                      Plaintiffs,
18
          vs.
19
     FACEBOOK, INC.,
20

21                                    Defendant.

22 CHARLES STEINBERG,                                Case No. 20-CV-09130-LHK

23                                    Plaintiffs,

24        vs.

25 FACEBOOK, INC.,

26                                    Defendant

27

28

      ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
            COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                       CASE NO. 20-CV-08570-LHK
     Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 3 of 9



 1 RITA GARVIN,                                     Case No. 21-CV-00618-LHK

 2                                   Plaintiffs,
 3       vs.
 4 FACEBOOK, INC.,

 5                                   Defendant.
 6 JOE KOVACEVICH,
                                                    Case No. 21-CV-01117-LHK
 7                                   Plaintiffs,
 8       vs.
 9 FACEBOOK, INC.,

10                                   Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
           COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                      CASE NO. 20-CV-08570-LHK
         Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 4 of 9



 1           Plaintiffs Katherine Loopers, Jarred Johnson, Affilious, Inc., Jessyca Frederick, NJ Premier

 2 Inc., Timothy Mills, Mark Young, Danny Collins, Joshua Jeon, 406 Property Services, PLLC,

 3 Mark Berney, MarQuisha Cork, Jessica L. Layser, and Mark K. Wasvary, P.C. (collectively,

 4 “Advertiser Plaintiffs”) submit this Response in Support of their Motion for Appointment of

 5 Interim Co-Lead Counsel and Executive Committee to Represent the Proposed Advertiser Class.

 6           The Court received five motions supporting three leadership slates1 in response to its Order

 7 inviting firms to submit applications for appointment of interim lead counsel. While all plaintiffs

 8 recognize that the Court enjoys broad discretion in appointing interim lead counsel under Fed. R.

 9 Civ. P. 23(g), all applicants agree that because Facebook advertisers and users participate in

10 different relevant markets and are seeking distinct relief, the appointment of separate interim class

11 counsel for the advertiser and user cases would best serve the interests of proposed classes. See

12 Advertiser Plaintiffs’ Motion, ECF No. 58, at 2-6; Klein Plaintiffs’ Motion, ECF No. 55, at 24-25;

13 Steinberg Plaintiffs’ Motion, ECF No. 56, at 3; Dames Plaintiffs’ Motion, ECF No. 57, at 2;

14 Kupcho Plaintiff’s Motion, ECF No. 59, at 1, n.1.

15           Advertiser Plaintiffs’ Motion seeks the appointment of Ahdoot & Wolfson, PC,

16 Scott+Scott Attorneys at Law LLP, and Levin Sedran & Berman LLP as interim co-lead counsel

17 to lead advertiser cases and an executive committee made up of Bathaee Dunne LLP and Reinhardt

18 Wendorf & Blanchfield. ECF No. 58. Advertiser Plaintiffs’ motion – a product of private ordering

19 supported by all 14 Advertiser Plaintiffs – is unopposed. See MANUAL FOR COMPLEX LITIGATION

20 (FOURTH) § 21.272 (private ordering is when “lawyers agree who should be lead class counsel and

21 the court approves the selection after a review to ensure that the counsel selected is adequate to

22 represent the class interests”).

23           With regard to the user cases, two competing groups seek appointment as interim lead

24 counsel: (1) plaintiffs Maximilian Klein and Sarah Grabert (“Klein Plaintiffs”) seek appointment

25 of Quinn Emmanuel Urquhart & Sullivan, LLP and Keller Lenkner LLC (ECF No. 55); and (2)

26   1
           Plaintiff Charles Steinberg (“Steinberg Plaintiff”), represented by Barrack, Rodos &
27 Bacine,  and plaintiffs Deborah Dames and Timothy Matthews (“Dames Plaintiffs”), represented
   by Kessler Topaz Meltzer & Check, LLP, each submitted separate motions in support of the Klein
28 Plaintiffs’ application. ECF Nos. 56, 57.
                                                 -1-
         ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
               COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                          CASE NO. 20-CV-08570-LHK
         Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 5 of 9



 1 plaintiff Banks Kupcho (“Kupcho Plaintiff”) seeks appointment of Hagens Berman Sobol Shapiro

 2 LLP and Lockridge Grindal Nauen P.L.L.P. (ECF No. 59). However, all user plaintiffs agree that

 3 there should be separate interim lead counsel for the advertiser cases, and none of the user plaintiffs

 4 oppose the appointment of Proposed Advertiser Counsel as interim lead counsel for advertisers.

 5            As Advertiser Plaintiffs explained in their opening Memorandum and the filings of all

 6 other counsel support, the claims of Facebook advertisers and users allege distinct and unique

 7 harms in separate relevant markets; have an overlapping but different factual focus; will require

 8 separate expert analysis; will have different measures of damages; will seek differing, if not

 9 inconsistent, equitable or injunctive relief; and may diverge in the event of settlement. Advertisers

10 Plaintiffs’ Motion, ECF No. 58, at 2-5. These and other differences between the advertiser and

11 user cases create tensions that strongly support appointing separate counsel to lead these separate

12 tracks.

13           As set forth in Advertiser Plaintiffs’ Motion (ECF No. 58), the recent Google and Apple

14 app store cases pending in this District are highly instructive.          Id. at 4-5.   Under similar

15 circumstances, in both cases, the district court appointed separate interim co-lead counsel to

16 represent separate developer and user plaintiff tracks. Advertisers Plaintiffs’ Motion, ECF No. 58,

17 at 4-5. Further, in those cases, the courts ordered separate consolidated complaints on behalf of

18 each of the two plaintiff groups.2 This approach follows a long line of cases in which courts,

19 including those in the Ninth Circuit, have ordered the filing of separate consolidated complaints in

20 the context of separately situated plaintiffs in related litigation, such as direct and indirect

21 purchaser plaintiffs in antitrust actions. See, e.g., In re Korean Air Lines Co., LTD., Antitrust

22   2
            Notes and Order, In re Google Play Developer Antitrust Litig., No. 3:20-cv-5792-JD, ECF
23   No. 53, slip op. (N.D. Cal. Oct. 9, 2020) (ordering that plaintiffs in the developer cases will file a
     consolidated amended complaint); Notes and Order, In re Google Play Consumer Antitrust Litig.,
24   No. 3:20-cv-5761-JD, ECF No. 53, slip op. (N.D. Cal. Oct. 9, 2020) (ordering that plaintiffs in the
     consumer cases will file a consolidated amended complaint); Order Granting Stipulation
25   Consolidating Related Developer Cases For All Purposes, Cameron v. Apple Inc., No. 4:19-cv-
     3074-YGR, ECF No. 72, slip op. at ¶¶2, 4 (N.D. Cal. Nov. 5, 2019) (designating one complaint as
26   the operative complaint for all developer actions); Order Granting Stipulation Consolidating
     Related Consumer Cases For All Purposes, In re Apple iPhone Antitrust Litig., No. 11-cv-6714,
27   ECF No. 183, slip op. at ¶¶2, 4 (N.D. Cal. Oct. 29, 2019) (designating one complaint as the
     operative complaint for all consumer actions).
28
                                                     -2-
         ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
               COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                          CASE NO. 20-CV-08570-LHK
         Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 6 of 9



 1 Litig., 642 F.3d 685, 690 (9th Cir. 2011) (noting the district court initially ordered direct and

 2 indirect purchasers to file one consolidated complaint and later accepted indirect purchasers’

 3 application to file a separate consolidated complaint on behalf of indirect purchasers only).3

 4           Advertiser Plaintiffs respectfully submit that the filing of separate consolidated complaints

 5 would best advance the competing interests of the advertiser and user plaintiffs and proposed

 6 classes because the two plaintiff groups are likely to face pleading issues unique to each of them,

 7 such as, among other things, antitrust standing and market definition. Accordingly, Advertiser

 8 Plaintiffs seek to file a separate consolidated complaint on behalf of the proposed advertiser class.

 9 Advertiser Plaintiffs’ Motion, ECF No. 58, at 2-3.

10           Finally, despite recognizing the agreed-upon differences in the two cases and supporting

11 appointment of separate counsel, in the final sentence of their brief, the Klein Plaintiffs make an

12 alternative request that Quinn Emanuel and Keller Lenkner be appointed as interim lead counsel

13 for all plaintiffs in the event that the Court disagrees with their argument for separate appointments

14 and decides to appoint common class counsel. See Klein Plaintiffs’ Motion, ECF No. 55, at 25.

15 Advertiser Plaintiffs oppose this request because the interests of the Advertiser Plaintiffs need to

16 be represented by counsel who represent advertisers, and who have researched, advanced, and are

17 most familiar with their claims. The Klein Plaintiffs’ counsel (as well as counsel for the Steinberg,

18 Dames, and Kupcho Plaintiffs) represent only Facebook users.              Counsel for users made a

19 considered choice to pursue damages and injunctive relief theories distinct from those likely to be

20 pursued by the advertisers. Proposed Advertiser Counsel respectfully submit that one or more of

21 their firms should be considered for a leadership role in a common representation structure, should

22 the Court adopt one, and any common representation structure should contain equal representation

23 for both sets of plaintiffs.

24

25   3
           See also In re Lithium Ion Batteries Antitrust Litig., No. 13-MD-2420 YGR, 2014 WL
26 4955377,   at *1–2 (N.D. Cal. Oct. 2, 2014) (separate consolidated amended complaints filed for
   direct and indirect purchasers); In re Static Random Access Memory (SRAM) Antitrust Litig., 580
27 F. Supp. 2d 896, 898 (N.D. Cal. 2008) (same); In re Flash Memory Antitrust Litig., No. C 07-0086
   SBA, 2008 WL 62278, at *1 (N.D. Cal. Jan. 4, 2008) (same); In re Graphics Processing Units
28 Antitrust Litig., 540 F. Supp. 2d 1085, 1088 (N.D. Cal. 2007) (same).
                                                   -3-
         ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
               COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                          CASE NO. 20-CV-08570-LHK
      Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 7 of 9



 1         Moreover, it may be the case that a consolidated advertiser complaint will include

 2 subclasses with separate representatives proposed for each, consistent with best practices. Ahdoot

 3 & Wolfson, Scott+Scott, and Levin Sederin & Berman – the only firms representing advertisers –

 4 are best suited to ensure that the Advertiser Plaintiffs’ claims are presented in the best manner

 5 possible.

 6         As set out in Advertiser Plaintiffs’ opening Memorandum, all three firms meet each of the

 7 Rule 23(g)(1)(A) factors and possess the experience, knowledge, and resources to best represent

 8 the proposed advertiser class.

 9                                              Respectfully submitted,
10 DATED: March 10, 2021                        SCOTT+SCOTT ATTORNEYS AT LAW LLP
11                                              /s/ Kristen M. Anderson
                                                David R. Scott (pro hac vice forthcoming)
12                                              Kristen M. Anderson (CA 246108)
                                                The Helmsley Building
13                                              230 Park Avenue, 17th Floor
                                                New York, NY 10169
14                                              Telephone: 212-233-6444
                                                Facsimile: 212-233-6334
15                                              david.scott@scott-scott.com
                                                kanderson@scott-scott.com
16
                                                Christopher M. Burke (CA 214799)
17                                              David H. Goldberger (CA 225869)
                                                Yifan (Kate) Lv (CA 302704)
18                                              600 W. Broadway, Suite 3300
                                                San Diego, CA 92101
19                                              Telephone: 619-233-4565
                                                Facsimile: 619-233-0508
20                                              cburke@scott-scott.com
                                                dgoldberger@scott-scott.com
21                                              klv@scott-scott.com
22                                              Patrick J. McGahan (pro hac vice)
                                                Michael P. Srodoski (pro hac vice)
23                                              156 South Main Street, P.O. Box 192
                                                Colchester, CT 06415
24                                              Telephone: 860-537-5537
                                                Facsimile: 860-537-4432
25                                              pmcgahan@scott-scott.com
                                                msrodoski@scott-scott.com
26
                                                Attorneys for Plaintiffs Affilious, Inc., Jessyca
27                                              Frederick, NJ Premier Inc., Timothy Mills, Mark
                                                Young, Danny Collins, Joshua Jeon, 406 Property
28
                                                  -4-
       ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
             COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                        CASE NO. 20-CV-08570-LHK
     Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 8 of 9



 1                                          Services, PLLC, Mark Berney, and MarQuisha
                                            Cork
 2
                                            AHDOOT & WOLFSON, PC
 3                                          Tina Wolfson (CA 174806)
                                            Robert Ahdoot (CA 172098)
 4                                          Theodore W. Maya (CA 223242)
                                            Rachel Johnson (CA 331351)
 5                                          2600 West Olive Avenue, Suite 500
                                            Burbank, CA 91505
 6                                          Telephone: 310-474-9111
                                            Facsimile: 310-474-8585
 7                                          twolfson@ahdootwolfson.com
                                            rahdoot@ahdootwolfson.com
 8                                          tmaya@ahdootwolfson.com
                                            rjohnson@ahdootwolfson.com
 9
                                            Attorneys for Katherine Loopers and Jarred
10                                          Johnson

11                                          LEVIN SEDRAN & BERMAN LLP
                                            Keith J. Verrier (pro hac vice)
12                                          Austin B. Cohen (pro hac vice)
                                            510 Walnut Street, Suite 500
13                                          Philadelphia, PA 19106-3997
                                            Telephone: 215-592-1500
14                                          Facsimile: 215-592-4663
                                            kverrier@lfsblaw.com
15                                          acohen@lfsblaw.com

16                                          Attorneys for Plaintiffs Jessica L. Layser

17                                          BATHAEE DUNNE LLP
                                            Yavar Bathaee (CA 282388)
18                                          Edward M. Grauman (pro hac vice forthcoming)
                                            Andrew C. Wolinsky (pro hac vice forthcoming)
19                                          445 Park Avenue, 9th Floor
                                            New York, NY 10022
20                                          Telephone: 332-205-7668
                                            yavar@bathaeedunne.com
21                                          egrauman@bathaeedunne.com
                                            awolinsky@bathaeedunne.com
22
                                            Brian J. Dunne (CA 275689)
23                                          633 West Fifth Street, 26th Floor
                                            Los Angeles, CA 90071
24                                          Telephone: 213-462-2772
                                            bdunne@bathaeedunne.com
25
                                            Attorneys for Plaintiffs Affilious, Inc., Jessyca
26                                          Frederick, NJ Premier Inc., Timothy Mills, Mark
                                            Young, Danny Collins, Joshua Jeon, 406 Property
27                                          Services, PLLC, Mark Berney, and MarQuisha
                                            Cork
28
                                              -5-
     ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
           COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                      CASE NO. 20-CV-08570-LHK
     Case 5:20-cv-08570-LHK Document 63 Filed 03/10/21 Page 9 of 9



 1                                          REINHARDT WENDORF & BLANCHFIELD
                                            Garrett D. Blanchfield (pro hac vice forthcoming)
 2                                          Brant Penney (pro hac vice forthcoming)
                                            332 Minnesota Street, Suite W1050
 3                                          St. Paul, MN 55101
                                            Telephone: 651-287-2100
 4                                          Facsimile: 651-287-2103
                                            g.blanchfield@rwblawfirm.com
 5                                          b.penney@rwblawfirm.com

 6                                          Attorneys for Plaintiff Mark K. Wasvary, P.C.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -6-
     ADVERTISER PLAINTIFFS’ RESPONSE IN SUPPORT OF MOTION FOR APPOINTMENT OF INTERIM CO-LEAD
           COUNSEL AND EXECUTIVE COMMITTEE TO REPRESENT PROPOSED ADVERTISER CLASS
                                      CASE NO. 20-CV-08570-LHK
